Citation Nr: 0303446	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for myositis, 
lumbosacral paravertebral, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) that increased to 20 percent the 
rating for service-connected myositis, lumbosacral 
paravertebral.  The veteran continued to disagree with the 
assigned rating.  A hearing was scheduled before the RO in 
February 1998, but the veteran withdrew his hearing request.  
In October 2000, in pertinent part, the Board remanded the 
claim for additional development, and the case is now before 
the Board for further disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected lumbar spine disability, 
consisting of myositis, lumbosacral paravertebral, results in 
moderate limitation of motion of the lumbar spine. 
http://www.amazon.com/exec/obidos/tg/stores/detail/-
/dvd/B00003CXB1/reviews/qid=1044029561/sr=8-1/ref=sr_8_1/104-
3091540-4022315


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
myositis, lumbosacral paravertebral, are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 
5021, 5292, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, governing laws were 
amended, effective for all pending claims, eliminating the 
requirement that a claimant submit a "well-grounded" claim 
in order to trigger VA's duty to assist.  Under the new 
provisions, VA is obligated to assist a claimant in the 
development of a claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
38 U.S.C. § 5103A.  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  This case is also governed by implementing 
regulations.  38 C.F.R. § 3.159 (2002).

Upon review of the record, the Board finds that VA has 
satisfied the duty to assist.  All treatment records 
identified by the veteran have either been obtained by the RO 
or submitted by the claimant.  Additionally, VA has conducted 
a recent VA medical examination (pursuant to the Board's 
October 2000 remand), and has given the veteran notice of the 
requirements necessary to substantiate the claim in the 
statement of the case, the supplemental statement of the 
case, the Board's remand, and other correspondence.  The 
Board (in its October 2000 remand) and the RO (in a November 
2000 letter requested that the veteran identify current 
medical treatment and provide authorizations for VA to 
request medical evidence from a private doctor; the RO 
specified the consequences of failure to provide such 
evidence or authorizations.  The veteran has not responded.  
The duty to assist the veteran in developing a claim is not a 
one-way street. See Wood v. Derwinski, 1 Vet. App. 406 
(1991).  Absent cooperation by the veteran, additional 
efforts to obtain unspecified evidence is futile.  The Board 
also notes that where necessary and feasible, document 
translations have been prepared.

Service records show treatment for back strain, intermittent 
low back pain, and L-5 strain.  Service connection and a 10 
percent rating for myositis, lumbosacral paravertebral, have 
been in effect since October 1974.  In September 1996, the 
veteran filed a claim for an increased rating, and the RO 
awarded a 20 percent rating in June 1997, effective from 
September 1996.  When rating a service-connected disability, 
the entire medical history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; more recent evidence is generally more 
relevant, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2002).  
If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Under VA's Schedule for Rating Disabilities, myositis is 
rated on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5021 (2002).

In turn, by reference to the diagnostic code for degenerative 
arthritis, myositis is to be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  But when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (2002).  A note to DC 5003 also 
specifies that the 20 percent and 10 percent ratings based on 
X-ray findings will not be utilized in rating conditions 
listed under the diagnostic code for myositis (i.e., DC 
5021).  38 C.F.R. § 4.71a, DC 5003, Note (2).

A 20 percent rating is warranted for moderate limitation of 
motion of the lumbar spine; a 40 percent rating is warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.

The veteran was also diagnosed in service with L5 strain.  A 
20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295.  In October 2000, the Board 
remanded the claim for, in part, evaluation of these 
criteria.

The Board must also consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40 (2002).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2002).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other; rather, they refer to 
overall factors that must be considered when rating joint 
injuries.  See DeLuca, 8 Vet. App. at 206-07.  Also, 
evaluation under a diagnostic code based on limitation of 
motion, examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  Ibid.

The evidence obtained shows that the veteran has received 
treatment over the years for various conditions, but the 
first reference to treatment for a back disorder was in 1996.  
The veteran has been receiving treatment from private 
doctors, Dr. Jose L. Colon Dueno and Dr. Mendez Bryan, whose 
records have been obtained.  In January 1996, the doctor 
described cervical not lumbar myositis with occasional 
paresthesias especially to the hands.  In March 1996, lumbar 
pain was reportedly very bad.  Other records also refer to 
cervical spine symptoms, cervical myositis, and cervical 
degenerative joint disease.  

The veteran has been examined three times by VA, in January 
1997, in July 1998, and in November 2002.  On the January 
1997 VA examination, he complained of low back pain that was 
worse on bending forward; physical therapy and medication 
offered temporary relief.  Objectively, there were no 
postural abnormalities of the back or fixed deformities.  
There was no evidence of severe lumbosacral paravertebral 
muscle spasm.  Lumbar spine range of motion consisted of 
forward flexion to 55 degrees, backward extension to 25 
degrees, bilateral rotation to 25 degrees, and bilateral 
lateral flexion to 15 degrees.  There was exquisite pain on 
forward flexion, backward extension, and right lateral 
flexion.  He did not have lower extremity muscle atrophy, and 
leg muscle strength was normal.  Absent ankle jerks 
bilaterally pointed toward damage of both S1 roots.  He had 
diminished knee jerks 1+ bilaterally, pointing toward damage 
of both L4 roots.  The diagnosis was lumbar paravertebral 
myositis with clinical bilateral L4-S1 lumbar radiculopathy.

On the July 1998 VA examination, he complained of low back 
pain with radiation to the cervical area and shoulders; he 
denied leg symptoms except for swelling.  He reported 
physical therapy with a private doctor every 2 months.  Pain 
was precipitated by bending and driving; he stated that he 
could not drive well.  He had forward flexion to 70 degrees, 
backward extension to 20 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 35 degrees.  There 
was painful motion on the last degree of the range of motion 
measured.  There was objective evidence of moderate painful 
motion on all lumbar spine movements and of severe 
lumbosacral paravertebral muscle spasm.  There was no 
evidence of muscle weakness, with muscle strength graded 5/5.  
He had severe tenderness to palpation of the lumbosacral 
paravertebral muscles.  He did not have postural 
abnormalities or fixed deformities.  He did not have lower 
extremity muscle atrophy, and the gait cycle was normal.  He 
had positive straight leg raising and Lasegue's sign in both 
legs at 90 degrees.  Ankle jerks were absent bilaterally, and 
knee jerks were diminished 1+ bilaterally.  The diagnosis was 
lumbar paravertebral myositis with a clinical bilateral L4-S1 
lumbar radiculopathy.  Significantly, the examining VA doctor 
commented that the clinical bilateral L4-S1 radiculopathy was 
not etiologically related to the service-connected lumbar 
myositis; the non-service-connected back disorder (lumbar 
radiculopathy) restricted the veteran to light work, and the 
only objective findings related to the service-connected back 
disorder was the range of motion and the muscle spasms.  

On the November 2002 VA examination, he complained of 
moderate localized low back pain but no lower extremity 
symptoms.  He denied any emergency room visits for severe low 
back pain, and he reported several sessions of physical 
therapy with a private doctor, resulting in good pain 
control.  Pain was not precipitated by anything.  He reported 
having had 10 or 12 severe acute bouts of low back pain in 
the past year, resulting in functional impairment and 
requiring medical treatment (physical therapy, medications, 
and strict bed rest for 3 days).  He thought that he needed a 
cane, although he had not been given a prescription for a 
cane.  Functionally, he had not worked since separation from 
service; due to his low back pain, he had difficulty driving, 
bending, and walking with loss of balance.  On examination, 
the lumbar spine had forward flexion to 45 degrees, backward 
extension to 25 degrees, lateral flexions to 20 degrees, and 
rotations to 30 degrees.  There was painful motion on the 
last degree of the range of motion measured.  There was 
moderate objective evidence of painful motion on all lumbar 
spine movements, and there was moderate lumbar paravertebral 
muscle spasm.  There was no weakness of the legs with the 
normal muscle strength graded 5/5.  He had moderate 
tenderness to palpation on the lumbar paravertebral muscles.  
He did not have any postural abnormalities or fixed 
deformities.  Neurologically, Goldthwait's sign, straight leg 
raising, and Lasegue's sign were negative bilaterally.  Knee 
jerks were 2+ bilaterally.  Right ankle jerk was absent, and 
left ankle jerk was 1+.  Lower extremity muscles were not 
atrophied.  His gait cycle was normal.  The diagnosis was 
lumbar paravertebral myositis.  The examining VA doctor also 
commented that the veteran had clinical bilateral L4-S1 
lumbar radiculopathy that was not service connected and that 
was a far more serious condition that was overshadowing the 
service-connected disability.  

Thus, the medical evidence shows some treatment for low back 
pain, but mostly treatment for cervical spine pain, which is 
not service-connected.  In addition, the two most recent VA 
examinations have also diagnosed the veteran as having 
clinical bilateral L4-S1 lumbar radiculopathy which is not 
service connected and which is a far more serious condition 
that was overshadowing the service-connected disability.  The 
July 1998 VA examination report concluded that while the non-
service-connected lumbar radiculopathy restricts the veteran 
to light work, and the only objective findings related to the 
service-connected back disorder are the range of motion and 
the muscle spasms.

The VA examinations conducted in connection with this claim 
have shown fluctuation in limitation from examination to 
examination; flexion has been between 45 and 70 degrees, 
extension has been between 20 and 25 degrees, bilateral 
rotation has been 20 and 25 degrees, and bilateral lateral 
flexion has been between 15 and 35 degrees.  There also has 
been on motion at the last degree of motion measured.  While 
these measurements indicate limitation of motion, they are 
moderate and not severe, in that they exhibit range of motion 
in between full motion and full limitation of motion.  Most 
recently, the veteran's service-connected lumbar spine 
disability has been manifested by symptoms that include 
severe tenderness to palpation, but the benchmark for 
evaluating his myositis is limitation of motion; severe 
limitation of lumbar spine motion has not been shown.  Even 
upon consideration of the painful motion and functional 
limitation to pain and the other factors enumerated in 
DeLuca, supra, there is no basis for an increased rating.

None of the examinations shows listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  Moreover, 
the most recent examination found a negative Goldthwait's 
sign.  Thus, the criteria for a 40 percent rating based on 
the diagnostic code for lumbosacral strain are not met.  

The veteran does have radiculopathy of L5-S1, but VA 
examinations have ruled out any etiological relationship 
between such radiculopathy and the service-connected 
myositis, lumbosacral paravertebral.  Therefore, it would be 
inappropriate to rely on the diagnostic code involving 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5293 
(2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002) (revising 
38 C.F.R. § 4.71, DC 5293 effective Sep. 23, 2002).

Therefore, the Board concludes that the evidence does not 
support an evaluation in excess of 20 percent for service-
connected myositis, lumbosacral paravertebral.


ORDER

An increased disability rating for myositis, lumbosacral 
paravertebral, currently evaluated as 20 percent disabling, 
is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

